[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON THE DEFENDANT PRO PARK INC.'S MOTION TO DISMISS (101)
The defendant Pro Park, Inc. moves to dismiss this action against it on the grounds that it was not properly served. The sheriff caused the defendant to be served by leaving the writ, summons and complaint at its New Haven Office (260 Crown Street) with Mohamed Farhat, an employee of the defendant and the person in charge of that office at the time of service. The defendant argues that if the plaintiff's process server elects to make service on the person in charge of the defendant corporation's office it must be at its principal office.
The defendant misreads the statute providing for substitute service. Sec. 52-57 (c) provides in part that the officer may serve the corporation by serving "any person who is at the time of service in charge of the office of the corporation in the town in which the principal office or place of business is located." (emphasis supplied) There is no requirement that service be made at the principal place of business, but merely at the office of the corporation where it has a place of business. See Harris Data Communications, Inc. v. Heffernan, 183 Conn. 194, 197 (1981). In this case, the process was served at the office (230 Crown Street) where the corporation had a place of business by serving Mohamed Farhat who at the time was in charge of that office.
The motion to dismiss is denied.
Robert I. Berdon, Judge CT Page 3124